Citation Nr: 0028754	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date for a 10 percent 
evaluation for shin splints of the right lower extremity with 
postoperative release of compartment syndrome earlier than 
April 22, 1997.

2.  Entitlement to an effective date for a 10 percent 
evaluation for shin splints of the left lower extremity with 
postoperative release of compartment syndrome earlier than 
April 22, 1997.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1983 to November 
1986, February 1987 to February 1990, and September 1991 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that granted separate 10 percent 
evaluations for the veteran's shin splints of the right and 
left lower extremities with postoperative release compartment 
syndrome, and assigned an effective date of April 22, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A Board decision in November 1994 denied compensable 
evaluations for the veteran's shin splints of the right and 
left lower extremities.  

3.  A December 1994 RO decision continued noncompensable 
evaluations for the veteran's shin splints of his right and 
left lower extremities, and the veteran was notified of that 
action by official letter dated December 9, 1994.  The 
veteran initiated an appeal from that decision, but he did 
not perfect his appeal and that decision became final. 

4.  The veteran reopened his claim for increased evaluations 
for shin splints of the right and left lower extremities with 
postoperative release compartment syndrome, on April 22, 
1997; it is not factually demonstrated that a compensable 
evaluation for shin splints of the right and left lower 
extremities with postoperative release compartment syndrome, 
was warranted prior to that time.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 22, 
1997, for a 10 percent evaluation for shin splints of the 
right lower extremity with postoperative release compartment 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 
4.10, Part 4, Diagnostic Codes 5022, 5311 (1999).

2.  The criteria for an effective date prior to April 22, 
1997, for a 10 percent evaluation for shin splints of the 
left lower extremity with postoperative release compartment 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110; 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.10, 
Part 4, Diagnostic Codes 5022, 5311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, while the veteran's appeal for an 
increase rating for his bilateral shin splints was pending 
before the Board, in October 1994 he applied for an increase 
in the evaluation for his bilateral shin splints with the RO.  
A November 1994 decision by the Board denied compensable 
evaluations for the veteran's shin splints of the right and 
left lower extremities.  In December 1994 the RO continued 
the denial of a compensable evaluation for the veteran's shin 
splints of the left and right lower extremities with 
postoperative release compartment syndrome.  The veteran was 
notified of that decision by letter dated December 9, 1994.  
In a statement, submitted in December 1994, the veteran 
expressed his disagreement with the December 1994 denial of 
compensable evaluations for his service-connected shin 
splints of the left and right lower extremities with 
postoperative release compartment syndrome.  In his notice of 
disagreement, he indicated an address that was different from 
that previously of record.  A statement of the case was 
mailed to the veteran in March 1995 at the address provided 
in his notice of disagreement.  The statement of the case 
addressed the issues of increased evaluations for his 
service-connected shin splints of the left and right lower 
extremities with postoperative release syndrome and advised 
the veteran that he should complete VA Form 9, his 
substantive appeal, and then the case would be sent on to the 
Board.  He was informed that if he was not heard from in 
60 days it would be assumed that he did not intend to 
complete his appeal and the record would be closed.  The 
veteran did not file a substantive appeal and the December 
1994 RO decision became final.  In a statement, dated April 
16, 1997, and received April 22, 1997, the veteran indicated 
that he desired to be awarded an increase in the evaluation 
assigned to his service-connected leg condition.  

38 C.F.R. § 3.400(o)(2) provides that the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of claim. If the increase in disability is 
more than one year prior to the filing of the claim, 
38 C.F.R. § 3.400(o)(2) is not for application and the 
earliest effective date will be in accordance with the 
general rule of the date of claim or the date the increase is 
shown.  See Harper v. Brown, 10 Vet. App. 125 (1997).  

At the time the veteran filed his claim in April 1997, he 
indicated that he had received treatment at the Tomah and 
Madison VA Medical Centers.  He indicated that these records 
should be obtained.  In May 1997 records from these medical 
centers were requested and received.  A review of these 
records does not indicate that the veteran received any 
treatment during the year prior to April 22, 1997, for his 
service-connected shin splints of the right or left lower 
extremity with postoperative release compartment syndrome.  
The veteran was afforded a VA medical examination in June 
1997 and an October 1997 RO decision granted a 10 percent 
evaluation for each of the veteran's service-connected shin 
splints of the right and left lower extremities with 
postoperative release compartment syndrome, effective April 
22, 1997, the date of receipt of the veteran's claim.  

In a statement dated in November 1998, and during a personal 
hearing in January 1999, the veteran indicated that he had 
not received the statement of the case issued in March 1995.  
He indicated that the address to which the March 1995 
statement of the case was directed would have been the 
address he was residing at at that time, indicating that he 
had not moved until June of 1995.  In a VA Form 9, received 
in June 1999, the veteran indicated his belief that his date 
of increase should be retroactive to his original date of 
application in February 1990.

The Board decision, dated November 1994, is final with 
respect to denying compensable evaluations for the veteran's 
shin splints of the right and left lower extremities.  The 
record does not indicate that the March 1995 statement of the 
case was returned to the VA and it is presumed to have been 
appropriately delivered to the veteran since it was directed 
to his most recent address of record.  Since he did not 
complete his appeal with respect to the December 1994 RO 
decision denying compensable evaluations for the shin splints 
of the left and right lower extremities, the December 1994 
decision is final.

The effective date of the 10 percent evaluation assigned for 
the veteran's shin splints of the left and right lower 
extremities with postoperative release syndrome would be the 
date of receipt of the veteran's reopened claim, April 22, 
1997, or a date within one year prior to that reopened claim 
if it was factually ascertainable that an increase in the 
disabilities, warranting a 10 percent evaluation, had 
occurred.  A review of the competent medical evidence of 
record indicates that the veteran did not receive treatment 
for his service-connected shin splints of the left and right 
lower extremities with postoperative release compartment 
syndrome during the year prior to April 22, 1997.  Treatment 
records that have been indicated to exist have been obtained.  
Thus, there is no clinical evidence dated within the one-year 
period prior to April 22, 1997.  Therefore, it is impossible 
to show that the veteran's shin splints of the left and right 
lower extremities with postoperative release compartment 
syndrome, during the year prior to April 22, 1997, 
objectively demonstrated that compensable evaluations were 
warranted.  Also, the record, in the year prior to April 22, 
1997, does not suggest that an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) would 
have been warranted, noting that the veteran's shin splints 
did not require medical care during that period and there is 
no indication that they caused marked interference with 
employment.

On the basis of the above analysis, the earliest date that 
could be assigned for the 10 percent evaluations for the 
veteran's shin splints of the left and right lower 
extremities with postoperative release compartment syndrome 
was the date of receipt of claim, since it was not factually 
ascertainable that an increase in the disability had occurred 
during the year prior to that date.  38 C.F.R. § 3.400(o)(1); 
See Harper.


ORDER

An effective date prior to April 22, 1997, for assignment of 
a 10 percent evaluation for shin splints of the left lower 
extremity with postoperative release compartment syndrome is 
denied.

An effective date prior to April 22, 1997, for assignment of 
a 10 percent evaluation for shin splints of the right lower 
extremity with postoperative release compartment syndrome is 
denied.

		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals







